DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8 and 10-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination  estimating, by a network node, a power allocation function for determining power allocation across a plurality of transmission legs, the power allocation function being based on radio channel statistics and network performance metrics; signaling, to a user equipment, the power allocation function and the-one or more
parameters used to compute an output of the power allocation function, wherein the estimating further comprises computing a parametrized power allocation function configured to receive a set of input parameters tunable or measurable by the user equipment and to output a desired transmission power on an associated subcarrier for each of the legs, wherein the input parameters comprise at least one of: uplink instantaneous channel measurement on each subcarrier for each of the legs, modulation scheme used on each subcarrier for each of the legs, overall reliability target, the user equipment’s preference
between delay and reliability, or uplink power budget.

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination  estimate a power allocation function to determine power allocation across a plurality of transmission legs, the power allocation function being based on radio channel statistics and network performance metrics; signal, to a user equipment, the power allocation function and the one or more parameters used to compute an output of the power allocation function, wherein, when estimating the power 

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination  receiving, at a user equipment, a power allocation function for determining power allocation across a plurality of transmission legs and receiving input parameters used to compute an output of the power allocation function, the power allocation function being based on radio channel statistics and network performance metrics; retrieving, for one or more of the legs, values for one or more of the input parameters; and computing, using the power allocation function and the values for the input parameters, a power allocation across the legs.

Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination  at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive a power allocation function for determining power allocation across a plurality of transmission legs and receiving input parameters used to compute an output of the power allocation function, the power allocation function being based on radio channel statistics and network performance metrics; retrieve, for one or more of the legs, values for one or more of the input 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648                                                                                                                                                                                          	November 6, 2021